COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00340-CR


BILLY MAPLES                                                        APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

          FROM THE 211TH DISTRICT COURT OF DENTON COUNTY

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      A jury convicted Appellant Billy Maples of criminal mischief, and the trial

court imposed his ten-year sentence on November 8, 2011. Maples did not file a

motion for new trial, so his notice of appeal was due December 8, 2011, but was

not filed until July 18, 2012. See Tex. R. App. P. 26.2(a)(1). On July 25, 2012,

we notified Maples of our concern that we may not have jurisdiction over this

appeal, and we stated that we could dismiss the appeal for want of jurisdiction
      1
      See Tex. R. App. P. 47.4.
unless he filed a response showing grounds for continuing the appeal. See Tex.

R. App. P. 44.3. Maples filed a response, but it does not show grounds for

continuing the appeal.      Accordingly, we dismiss this appeal for want of

jurisdiction. See Tex. R. App. P. 43.2(f).


                                                PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 30, 2012




                                         2